Argued November 13, 1924.
This case was argued with the appeal of the plaintiff in The Meyercord Co. v. The Gwilliam Manufacturing Co., to No. 200, October Term, 1924. In that case the question involved was whether it was error to refuse to enter judgment for want of a sufficient affidavit of defense. In this, in which the controlling facts do not differ from the facts in the former case, the court below entered judgment for the plaintiff for want of a sufficient affidavit of defense. For the reasons stated in an opinion this day filed in the former case, the judgment is affirmed. *Page 39